Citation Nr: 1337819	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  98-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right hip disability manifested by limitation of flexion. 

2.  Entitlement to a disability rating in excess of 10 percent for a left hip disability manifested by limitation of flexion.  

3.  Entitlement to a disability rating in excess of 10 percent for a right hip disability manifested by impairment of the thigh.

4.  Entitlement to a compensable disability rating for a left hip disability manifested by impairment of the thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant had active service from September 1993 to April 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This case was previously before the Board in April 2000, April 2004, and July 2011 at which time the claim was remanded for further development.


FINDINGS OF FACT

1. The Veteran is service-connected for disabilities of the right hip and left hip which are the result of his service-connected ankylosing spondylitis.  

2.  The Veteran's service-connected right hip disability is manifested by:  flexion to 50 degrees with pain beginning at 50 degrees; extension to 0 degrees with pain beginning at 0 degrees; abduction not lost beyond 10 degrees; the ability to toe out greater than 15 degrees; an inability to cross his legs; and complaints of pain and discomfort.  It is not manifested by ankylosis, flail joint, or impairment of the femur.  

3.  The Veteran's service-connected left hip disability is manifested by:  flexion to 30 degrees with pain beginning at 30 degrees; extension to 0 degrees with pain beginning at 0 degrees; abduction not lost beyond 10 degrees; the ability to toe out greater than 15 degrees; an inability to cross his legs; and complaints of pain and discomfort.  It is not manifested by ankylosis, flail joint, or impairment of the femur. 


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 10 percent for a right hip disability manifested by limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2013).

2.  The criteria for a 20 percent disability rating for a left right hip disability manifested by limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2013).

3.  The criteria for disability rating in excess of 10 percent for a right hip disability manifested by impairment of the thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2013).

4.  The criteria for a 10 percent disability rating for a left hip disability manifested by impairment of the thigh have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of increased rating has been pending since 1998, which is prior to the effective date of the current notice regulations.  The RO provided the appellant with the required notice in a letter dated April 2010. This notification letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) with respect to effective dates and the assignment of disability ratings.  The claims for increased ratings were subsequently readjudicated.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) . In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.  Multiple VA examinations have been conducted during the pendency of this appeal.  The examination reports are adequate and provide the necessary evidence to rate the Veteran's service-connected hip disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) . 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review. 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34   (1999). 

The entire body of evidence is for consideration. Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

A.  Factual Background

The Veteran filed his claim for increased disability ratings for his service-connected right and left hip disabilities in February 1998.  

In May 1998 a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported symptoms of low back pain which radiated into the area of both hips as opposed to pain originating in the actual hip joints.  He indicated that he was unable to run or walk fast secondary to his low back pain.  Physical examination revealed that the Veteran moved slowly secondary to pain.  Limitation of range of motion of the spine was noted as was tenderness of the sacroiliac.  However, all other joints had full range of motion without signs of inflammatory symptoms.  Actual objective findings related to limitation of motion or pain of the hips was not observed.  X-ray examination of the hips revealed no evidence of acute fracture, dislocation, degenerative changes or osteoarthritis.  

In December 2001, another VA Compensation and Pension examination of the Veteran was conducted.  At this time the Veteran reported low back pain and pain in the sacroiliac joints which radiated into both hips.  The examiner noted that the Veteran was being treated for these complaints of pain with physical therapy, pain medication, and a TENS unit.  Physical examination of the hips revealed no tenderness of the hips. Range of motion testing of the hips revealed:  abduction to 45 degrees, bilaterally;  adduction to 20 degrees, bilaterally; internal rotation to 45 degrees, bilaterally; and external rotation to 45 degrees bilaterally.  After physical examination, and full review of the medical evidence of record, the diagnosis was that the Veteran's primary disability was ankylosing spondylitis, a spine disability, and that the Veteran's bilateral hip pain was secondary to this disability.

Based on the findings of the above examination report, a June 2002 rating decision granted service connection for ankylosing spondylitis at a 60 percent disability rating effective February 1998.  Subsequently, a May 2003 rating decision granted a total disability rating based on individual unemployability (TDIU) for the Veteran's service-connected disabilities effective September 2001.  

In December 2005, another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported constant low back and bilateral hip pain and that he intermittently required the use of a cane to walk.  He had an antalgic gait with a limp to the right.  Range of motion testing of the right hip revealed:  flexion to 125 degrees; abduction to 23 degrees; adduction to 5 degrees; and, the ability to toe out greater than 15 degrees.  Range of motion testing of the left hip revealed:  flexion to 125 degrees; abduction to 45 degrees; adduction to 10 degrees; no finding on the ability to toe out was noted.  Pain throughout all ranges of motion of both hips was reported.  There was no evidence of ankylosis of either hip joint.  The examiner indicated that the Veteran had developed decreased bilateral hip range of motion since the prior Compensation and Pension examination with major functional impairment.  

The Veteran's VA outpatient treatment records have been obtained.  While they are extensive, they do not reveal treatment for complaints of hip pain.  Rather, these records primarily reveal treatment for the Veteran's low back pain and mental health issues.  For example, outpatient treatment records dated April 2005 and June 2006 do not reveal hip pain as one of the Veteran's active medical problems.  

A February 2006 VA pain clinic note reveals follow-up treatment for complaints of back pain with a diagnosis of ankylosing spondylitis.  At this time physical examination revealed "full range of motion" of the extremities.  Other treatment records, such as a May 2006 record confirm that the Veteran is prescribed pain medication for pain management, but again, his low back disorder is indicated to be the active medical problem.  A May 2007 treatment note again confirms treatment of back pain with prescribed narcotics.  Symptoms of hip pain are not noted with respect to such pain treatment.  

A VA rheumatology treatment note dated June 2008 reveals that the Veteran reported symptoms of generalized joint pain with it being most severe in the spine, hips, and shoulders.  He specifically complained of a recent worsening of his back and hip pain.  Treatment was renewal of pain medication prescriptions.   

In July 2010 a private medical consultation was conducted with respect to the Veteran's ankylosing spondylitis.  Physical examination revealed that "bilateral hip and knee range of motion is normal with normal internal and external rotation of the hips."  

In September 2011, still another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported being prescribed medication for headaches and ankylosing spondylitis but that this medication also helped with his hip pain.  He reported constant pain in the hips with the right being worse than the left.  He also reported symptoms of stiffness, instability, weakness, and giving way of the hips.  Physical examination revealed that the Veteran's gait was initially normal, but was antalgic favoring the right after pain caused by range of motion testing.  There was tenderness of the right hip with guarding.  Range of motion testing of the right hip revealed:  flexion to 118 degrees; extension of 0 to 18 degrees; abduction to 22 degrees; the ability to toe out greater than 15 degrees; an inability to cross the right leg over the left.  Range of motion testing of the left hip revealed:  flexion to 140 degrees; extension of 0 to 30 degrees; abduction to 28 degrees; and, the ability to toe out greater than 15 degrees.

In July 2012, the most recent VA Compensation and Pension examination of the Veteran's hips was conducted.  Physical examination revealed normal strength on flexion of both hips.  Tenderness of the right hip was also elicited.  Range of motion testing of the right hip revealed:  flexion to 50 degrees with pain beginning at 50 degrees; extension to 0 degrees with pain beginning at 0 degrees; abduction was not lost beyond 10 degrees; the ability to toe out greater than 15 degrees; an inability to cross his legs.  Range of motion testing of the left hip revealed:  flexion to 30 degrees with pain beginning at 30 degrees; extension to 0 degrees with pain beginning at 0 degrees; abduction was not lost beyond 10 degrees; the ability to toe out greater than 15 degrees; an inability to cross his legs. Repetitive use testing was not possible due to pain and spasm.  Functional impairment included: weakness; fatigability; instability; pain on movement; decreased range of movement; disturbance of locomotion; and interference with sitting, standing, and weightbearing.  

B.  Disability Criteria and Analysis

The Veteran's service-connected right and left hip disabilities have been rated at a 10 percent disability rating for each hip under Diagnostic Code 5252 since 1994.  An April 2012 rating decision granted separate disability ratings under additional Diagnostic Codes.  A 10 percent rating for impairment of adduction of the right hip and a noncompensable (0%) rating for impairment of adduction of the under Diagnostic Code 5253 were assigned, as was a noncompensable rating for limitation of extension of the right hip under Diagnostic Code 5251.  

Generally, all disabilities, including those arising from a single disease entity, are rated separately with the resulting ratings being combined.  38 C.F.R. § 4.25.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  In the present case separate disability rating based upon different criteria under Diagnostic Code 5252 and 5253 must be considered with respect to the appeal for increased ratings.  

Disability ratings from 60 to 90 percent can be assigned for varying degrees of ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  The evidence of record does not reveal any evidence of ankylosis of either hip so rating the Veteran's disabilities under this Diagnostic Code is not warranted.  

A 10 percent disability rating is assigned for limitation of extension of the thigh (hip) with extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251. The April 2012 assigned a noncompensable disability rating for the right hip under this Diagnostic Code.  While the 2011 Compensation and Pension examination report reveals potentially impaired extension, the ranges of motion are listed as being from 0 degrees to a number.  These findings are confusing because extension is measured to an endpoint of 0 degrees.  See 38 C.F.R. § 4.71, Plate II.  There is no other evidence of record showing any limitation of extension of either hip.  In fact, most treatment records reveal full range of motion of the hips, rather than the restrictive ranges of motion documented on the Compensation and Pension examination reports.  Accordingly, rating the disabilities at issue under this Diagnostic Code is not warranted.  

Flail joint of the hip warrants the assignment of an 80 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  Impairment of the femur with evidence of fracture, false joint, nonunion, or malunion is rated Diagnostic Code with disability ratings from 10 to 80 percent being assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  The evidence of record does not reveal the presence of any of the criteria necessary to rate the service-connected hip disabilities under these Diagnostic Codes.  

The Veteran's hip disabilities have primarily been rated under Diagnostic Code 5252 for limitation of flexion of the thigh (hip).  A 10 percent rating contemplates flexion limited to 45.  A 20 percent rating contemplates flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is the highest rating assignable under this Diagnostic Code and contemplates flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The evidence from the 2012 Compensation and Pension examination reveals the most restricted flexion of the hips documented in the record.  The Veteran's right hip was documented to have flexion limited to 50 degrees.  There is no evidence that the flexion of his right hip has been limited to 30 degrees or less.   Accordingly, a disability rating in excess of the presently assigned 10 percent rating is not warranted for the right hip disability manifested by limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The evidence from the 2012 Compensation and Pension examination reveals that the Veteran's left hip was documented to have flexion limited to 30 degrees.  This meets the criteria for the assignment of a 20 percent disability rating.  There is no evidence that the flexion of his left hip has been limited to 20 degrees or less.   Accordingly, a disability rating of 20 percent, but not in excess thereof, is warranted for the left hip disability manifested by limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board must also consider the assignment of disability ratings under Diagnostic Code 5253 for impairment of the thigh.  Under this Diagnostic Code disability ratings may be assigned for very specific limitations on the mobility of the hip.  A 10 percent rating is warranted for either limitation of adduction (cannot cross legs) or limitation of rotation (cannot toe-out more than 15 degrees).  A 20 percent rating contemplates limitation of abduction (of, motion lost beyond 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The Veteran is assigned a 10 percent disability rating for impairment of adduction of the right hip.  The evidence from the 2012 Compensation and Pension examination shows that he cannot cross his legs with his right hip.  There is no evidence of motion lost beyond 10 degrees involving the right hip.  Accordingly, a disability rating in excess of 10 percent is not warranted for right hip disability manifested by impairment of the thigh with limitation of adduction.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The Veteran is not assigned any disability rating for impairment of left hip under Diagnostic Code 5253.  However, the evidence from the 2012 Compensation and Pension examination report also indicates that he cannot cross his legs with his left, but there is no evidence of motion lost beyond 10 degrees involving the left hip.  Accordingly, a disability rating of 10 percent is warranted for the left hip disability manifested by impairment of the thigh with limitation of adduction.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Consideration has also been given to any functional impairment and any effects of pain on functional abilities.  The objective pain exhibited by the Veteran has already been considered in implementing two 10 percent ratings for his right hip along with a 20 and a 10 percent rating for his left hip.  The VA examination reports of record indicate functional impairment resulting in pain, weakness or lack of endurance following repetitive use.  However, the Veteran is in receipt of two separate disability ratings for each hip, the Board finds that a rating in excess of those already assigned are not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. at 204-6.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b)  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115   (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749  (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected hip disabilities inadequate.  The Veteran's hip disabilities are evaluated under the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.71a , Diagnostic Codes 5250-5255.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned above.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of hip disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the assignment of disability ratings in excess of those assigned in the decision above.  


ORDER

A disability rating in excess of 10 percent for a right hip disability manifested by limitation of flexion is denied. 

A disability rating of 20 percent, and not in excess thereof, for a left hip disability manifested by limitation of flexion is granted, subject to the law and regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for a right hip disability manifested by impairment of the thigh is denied.  

A disability rating of 10 percent, and not in excess thereof, for a left hip disability manifested by impairment of the thigh is granted, subject to the law and regulations governing the payment of monetary awards. 





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


